Action to recover damages for personal injuries suffered by plaintiff, a window cleaner, in falling from an outside window sill of a building owned by defendant Bankers Trust Company and leased in its entirety to a tenant. Judgment against defendant owner reversed on the law, with costs, and the complaint dismissed on the law, with costs. Under the cases, there is no basis in ihe proof for a--finding of liability against defendant owner for a claimed violation, of section 202 of the Labor Law for failure to furnish anchors or other safety devices on the windows of the building involved herein to protect window cleaners engaged in cleaning windows from the outside. (Lowenhar v. Commercial Outfitting Co., Inc., 260 App. Div. 211, affd. 285 N. Y. 671; Homin v. Cleveland & Whitehill Co., 281 N. Y. 484.) The proffered proof in Pollard V. Trivia Building Corp. (291 N. Y. 19) was broader than was adduced herein. The findings of fact implicit in the verdict of the jury are affirmed. Appeal-from order dismissed, without costs. Close, P. J., Hagarty, Carswell, Adel and" Aldrich, JJ., concur.